                    IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF NEW MEXICO



IN RE:

        Marilyn B. Cavanaugh
              Debtor                                         Case No. 20-10485-ja13


  MOTION FOR ORDER ALLOWING WITHDRAWAL OF CITIMORTGAGE, INC’S.,
 PROOF OF CLAIM DATED MAY 1, 2020 PURSUANT TO BANKRUPTCY RULE 3006


        CitiMortgage, Inc. (“CitiMortgage”) hereby seeks an order from the Court allowing it to
withdrawal its Proof of Claim file on May 11, 2020 as Claim No. (“POC”). In support of its
Motion for Order Allowing Withdrawal of CitiMortgage, Inc.’s Proof of Claim dated May 11,
2020 Pursuant to Bankruptcy Rule 3006 (the “Motion”), CitiMortgage states the following:

        1.     Proof of Claim No. 9 was originally filed on behalf of CitiMortgag on May 11,
2020 showing an estimated arrearage of $23,904.43 and total estimated balance of $154,682.26.
        2.     On June 19, 2020, the Debtor filed an objection to the POC related to amounts
due under the Note (docket no. 29) (the “Objection”).
        3.     Upon further review of the POC it was determined that the POC was filed in
error. Ms. Cavanaugh is not a signatory to the Note. A copy of the Note is attached to the POC.
CitiMortgage saw Ms. Cavanaugh’s signature on the Loan Modifications and mistakenly
believed that she was liable on the Note. A copy of the Loan Modification is attached to the
POC. However, Ms. Cavanaugh’s signed the Loan Modifications as a “Non-Borrower Spouse”.
        4.     Ms. Cavanaugh does not owe a debt to CitiMortgage, therefore on July 8, 2020
CitiMortgage filed a Notice of Withdrawal of the Proof of Claim (docket no. 31).
        5.     Pursuant to Bankruptcy Rule 3006 as a result of the Objection, CitiMortgage is
required to seek leave of the Court before a withdrawal of the POC is allowed.




                                                                                   File No. NM-20-161448
                                                     Notice of Withdrawal of Claim, Case No. 20-10485-ja13
 Case 20-10485-j13      Doc 33     Filed 07/22/20       Entered 07/22/20 16:19:37 Page 1 of 2
       WHEREFORE, CitiMortgage requests that the Court enter an order allowing the
withdrawal of Proof of Claim No. 9 in the amount of $154,682.26, with arrears of $23,904.43.



DATED: 7/22/2020

                                              /s/ Stephanie Schaeffer
                                              Stephanie Schaeffer, Esq.
                                              Attorneys for CitiMortgage, Inc., its
                                              assignees and/or successors, by and
                                              through its servicing agent Cenlar FSB




                                                                                  File No. NM-20-161448
                                                    Notice of Withdrawal of Claim, Case No. 20-10485-ja13
Case 20-10485-j13       Doc 33    Filed 07/22/20    Entered 07/22/20 16:19:37 Page 2 of 2
